UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 16, 2015 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri 63105 (Address of Principal Executive Offices) ( 314) 854-8385 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item – Departure of Directors or Certain Officers On January 16, 2014, Lee E. Mikles submitted his resignation, effective January 31, 2015, as President of FutureFuel Corp. (NYSE: FF) (the “Company”) and all of its subsidiaries. Mr. Mikles’s decision to resign is solely for personal reasons and time considerations and did not involve any disagreement with the Company, the Company’s management or the Board of Directors. Mr. Mikles will remain a member of the Company’s board of directors , but will not be active in the Company’s management . On January 23, 2014, the Company issued a press release announcing Mr. Mikles’s resignation as President. A copy of the press release is furnished as Exhibit99.1 to this report. Item 9.01 – Financial Statements and Exhibits A copy of the press release is included as Exhibit99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By: /s/ Paul A. Novelly Paul A. Novelly, Chairman and CEO Date: January 23, 2014
